DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 8, 12, 14, 19-31, 36 have been canceled. Claims 1-5, 7, 9-11, 13, 15-18, 32-35, 37, 38 are pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7, 9, drawn to a crude protein extract comprising human type I collagen and “a non-native chimeric protein peptide chain” that is human/non-human chimeric collagen (claim 3).
II, claim(s) 10, 11, 13, 15-18 drawn to a method of making a crude protein extract via a transgenic non-human animal whose genome comprises a transgene encoding human type I collagen, wherein the animal “does not have wild-type collagen of the non-human animal”.
Group III, claim(s) 32-35, 37, 38, drawn to a transgenic non-human animal whose genome comprises a transgene encoding human type I collagen, wherein the animal “does not have wild-type collagen of the non-human animal”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I and II or III lack unity of invention because even though the inventions of these groups require the technical feature of a crude protein extract of human type I collagen and a chimeric protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Olsen (Advanced Drug delivery Reviews, 2003, Vol. 12, No. 31, pg 1547-1567) who taught a crude extract of human type I collagen and a chimeric collagen produced in milk of a transgenic mouse (pg 1550, 1st col., 2nd para; pg 1555, section 2.2.2); the phrase “isolated from a connective tissue” in claim 1 does not distinguish the structure of the “crude protein extract” in claim 1 from the crude extract of human type I collagen and a chimeric collagen isolated from milk described by Olsen. The concept of a “crude extract” is broad and encompasses any composition comprising protein that is not pure protein, a single protein, or only a combination of proteins. Claim 1 merely requires the crude extract has human type I collagen and a “non-native chimeric protein peptide chain” . 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a transgenic non-human animal whose genome comprises a nucleic acid sequence encoding human type I collagen and a chimeric protein, wherein the animal “does not have wild-type collagen of the non-human animal”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Olsen (Advanced Drug delivery Reviews, 2003, Vol. 12, No. 31, pg 1547-1567) who taught a transgenic mouse whose genome comprises a nucleic acid sequence encoding human type I collagen and a chimeric protein, wherein the mouse “does not have wild-type collagen of the non-human animal” (pg 1550, 1st col., 2nd para; pg 1555, section 2.2.2). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632